 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9   ALICE DIAZ,                                     )   Case No. 1:18-cv-01341-DAD-EPG
                                                     )
10                  Plaintiff,                           ORDER DIRECTING THE CLERK OF
                                                     )
                                                     )   THE COURT TO TERMINATE
11                  v.
                                                     )   DEFENDANT WELLS FARGO BANK,
12   TRANS UNION, LLC, et al.,                       )   N.A. ON THE DOCKET
                                                     )
13                                                       (ECF No. 19)
                    Defendants.                      )
                                                     )
14
                                                     )
15                                                   )

16          On January 2, 2019, Plaintiff, Alice Diaz, filed a notice of voluntary dismissal of the
17   claims against Wells Fargo Bank, N.A., with prejudice. (ECF No. 29). Thus, the claims against
18   said defendant have been dismissed. See Fed. R. Civ. P. 41(a); Wilson v. City of San Jose, 111
19   F.3d 688, 692 (9th Cir. 1997); Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (“Even if
20   the defendant has filed a motion to dismiss, the plaintiff may terminate his action voluntarily by
21   filing a notice of dismissal under Rule 41(a)(1).”). Accordingly, the Clerk of the Court is
22   DIRECTED to terminate Defendant Wells Fargo Bank, N.A. on the docket.
23

24   IT IS SO ORDERED.
25
        Dated:     January 7, 2019                             /s/
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
